Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 8/5/2022.  Claims 2-4, 6-7, 13-14 are cancelled; claim 12 is withdrawn from consideration as being drawn to non-elected invention, claims 15 and 18 are amended.  Accordingly, claims 1, 5, 8-10, 12, and 15-18 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claims 8, 15 and 18 are objected to because of the following informalities:  
Claim 8 recites “selected from the series” (lines 1-2).  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively, it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Claim 15 recites “N,N’-di(n-propyl)propyleneurea, , and” (line 4) and should read “N,N’-di(n-propyl)propyleneurea, and”.
Claim 18 recites “4 tertbutylanaline” and should read “4-tert-butylaniline”.
Claim 18 recites “1,4-diphenylamino-5,8-dihydroxyanthraquinone” (line 9) and should read “1,4-bis(4-tert-butylphenylamino)-5,8- dihydroxyanthraquinone” to reflect the product formed.  
Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 103

Claims 1, 5, 8-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stawitz et al (US 6,420,576 B1) in view of Helwig et al (US 5,210,190).
Regarding claim 1, Stawitz et al disclose in example 1, contacting 5,8-dichloro-1,4-dihydroxyanthaquinone (i.e. reads on compound of formula II in present claim 1), p-tert-butyl aniline (i.e. reads on 4-tert-butylaniline in present claim 1) and disodium hydrogenphosphate (col. 3, lines 49-54) which reads on base in present claim 1.
Stawitz et al is silent with respect to the presence of at least one 5 or 6 membered cyclic urea of formula IV.
However, regarding presence of at least one 5 or 6 membered cyclic urea of formula IV, Helwig et al in the same field of endeavor teach a process of preparing anthraquinone dyes (title) in better yields and in a more economical manner (col. 1, lines 51-53).  The object is achieved by preparing the anthraquinone in an organic solvent including urea derivative (col. 1, lines 55-68; col. 2, lines 1-18).  See Table, wherein 1,3-dimethyltetrahydro-2(1H)-pyrimidin-2-one (i.e. reads on cyclic urea in present claim 1, wherein R4 and R5 = methyl, and R6 to R11 are each H and n = 1) is used as the solvent.  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Helwig et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to use a known urea solvent, of Helwig et al, such as 1,3-dimethyltetrahydro-2(1H)-pyrimidin-2-one, in the preparation of anthraquinone derivative, of Stawitz et al, because Helwig has proven successfully that anthraquinone derivatives can be prepared using cyclic urea as a solvent and one skilled in art prior to the filing of present application would have expected better yields of the anthraquinone derivative in an economical manner when urea of Helwig et al, is used as a solvent in the process of preparing anthraquinone derivative, of Stawitz et al, absent evidence to the contrary.
Regarding claim 5, Helwig et al teach that solvents are used in amounts of 2-6 kg per kg of the anthraquinone derivative III (col. 2, lines 53-56).  Hence, number of moles of urea (i.e. 1,5-dimethyltetrahydro-2(1H)-pyrimidin-2-one) based on the number of moles of starting anthraquinone derivative is calculated to be about 15 moles.
Regarding claim 8, see example 1, of Stawitz et al, wherein the reaction mixture comprises disodium hydrogenphosphate.
Regarding claim 9, see example 1, of Stawitz et al, wherein the reaction temperature is from 1500C to 1800C.
Regarding claim 10, see example 1, of Stawitz et al, wherein the reaction is conducted at atmospheric pressure (i.e. about 1000 hPa).
Regarding claims 15 and 16, see Table, of Helwig et al, wherein 1,3-dimethyl-imidazolid-2-one (i.e. reads on N,N’-dimethylethylene urea) is used as a solvent.  In example 1, of Stawitz et al, disodium hydrogenphospate is used as the base.
Regarding claim 17, Stawitz et al disclose using 0.5 to 2.5 equivalents of base per chlorine atom to be released in the compound of formula II or per mole of hydrochloric acid released (col. 3, lines 24-28).  See example 1, wherein the reaction temperature is from 1500C to 1800C and is conducted at atmospheric pressure (i.e. about 1000 hPa).
Regarding claim 18, Stawitz et al discloses in example 1, adding to the reaction vessel 5,9-dichloro-1,4-dihydroxyanthaquinone, p-tert-butyl aniline, and disodium hydrogenphosphate (col. 3, lines 49-54) to produce a mixture, heating the mixture from 1500C to 1800C at atmospheric pressure (i.e. about 1000 hPa).  The reaction mixture is cooled to which is added methanol.  The obtained product is suction filtered, washed and dried to obtain the product.  Additionally, Helwig et al in the same filed of endeavor teach the use of cyclic urea, such as 1,3-dimethyltetrahydro-2(1H)-pyrimidin-2-one (see Table) as a solvent.  Case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04

Response to Arguments

The objections, and rejections under 35 U.S.C. 112(b) as set forth in paragraphs 4-5, of office action mailed 4/5/2022, are withdrawn in view of amendments and applicant arguments that are persuasive.

Applicant's arguments and Declaration under 37 CFR 1.132, filed 8/5/2022 have been fully considered but they are not persuasive. Specifically, general thrust of applicant argument is that claimed method for preparing 1,4-bis(4-tert-butylphenylamino)-5,8-dihydroxyanthraquinone (Solvent Green 28) can be conducted with a broad range of amounts of starting materials, base and cyclic urea derivative (see Declaration).  Specifically, the amount of p-tert-butylaniline can be varied from 2.1 to 6.0 moles per mole of 5,8-dichloro-1,4-dihydroxyanthraquinone, base (i.e. Na2HPO4) can be varied in a range of 2.51 to 5.0 mol per mole of 5,8-dichloro-1,4-dihydroxyanthraquinone, and amount of N.N’-dimethylpropylene urea (i.e. urea solvent) can be varied in a range of 10 to 50 moles per mole of 5,8-dichloro-1,4-dihydroxyanthraquinone.  Prior art of Stawitz employs N-methylpyrrolidone and 1,2-dichlorobenzene as solvents, and dyes prepared by Helwig belong to a class of Vat Dyes which are different in structures and chemical properties.  The scope of claims is commensurate with showing of unexpected results.

In response, as stated in the interview conducted on 9/29/2022 and 10/4/2022, while the data shows unexpected results with respect to color brilliance and color strength, the broad ranges do not find support in the originally filed disclosure.  Specifically, there is support only for 1 mole of at least one compound of formula IIIa or IIIb (i.e. tert-butyl aniline) per mole of 5,8-dichloro-1,4-dihydroxyanthraquinone plus an excess of 10 to 50% by weight (see page 5, lines 1-5 of present specification), 10 to 30 moles of cyclic urea derivative per mole of 5,8-dichloro-1,4-dihydroxyanthraquinone (see page 7, lines 16-18 of present specification), and 0.5 to 2.5 equivalents of base per chlorine atom to be exchanged in the compounds of formula II or per mole of HCl produced (see page 8, lines 4-6 of present specification).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764